The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2014

                                       No. 04-13-00505-CR

                                Christopher G. CARRINGTON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR8418A
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due to be filed on December 16, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to January 15, 2014. The brief has not been filed. On January 22, 2014,
appellant’s attorney was ordered to respond to this court in writing by February 3, 2014, stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency. Our order stated that if appellant’s attorney failed to file an adequate
response by the stated deadline, this appeal would be abated to the trial court for an abandonment
hearing, and the trial court would be asked to consider whether sanctions are appropriate against
appellant’s attorney. TEX. R. APP. P. 38.8(b)(2). No response was filed.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.
        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than thirty days from the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court